NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01/21/2022, have been fully considered and are found persuasive.  All rejections have been withdrawn and a Notice of Allowance is issued herein. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “generating path information related to a path between the edge node, the first node and the second node based on the identity information of the first node and identity information of the second node,” “sending, at the edge node based on the path information, second exploration data to the first node to enable the first node to send the second exploration data to the second node, the second exploration data including the path information,” “receiving, from the first node, second feedback information of the second node for the second exploration data,” “determining, based on the second feedback information, second latency information of the second exploration data from the edge node via the first node to the second node,” and “updating network topology of the network based on the identity claims 1 is allowed. Claims 7 and 12 recite similar limitations as those of claim 1, therefore, claims 7 and 12 are allowed for similar reasons as stated above.  Claims 2-6, 8-11, and 13-20 depend from an allowable base claim, therefore, claims 2-6, 7-11, and 12-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN P COX/Primary Examiner, Art Unit 2474